FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANTIAGO ANGEL CANO,                             No. 06-71161

               Petitioner,                       Agency No. A095-310-911

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Santiago Angel Cano, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Mohammed v. Gonzales, 400 F.3d 785,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
791–92 (9th Cir. 2005), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Angel Cano’s motion to

reopen as untimely. See 8 C.F.R. § 1003.2(c)(2). We lack jurisdiction to review

the BIA’s decision not to invoke its sua sponte authority to reopen proceedings

under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.

2002); see also Mejia-Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011)

(“No significant changes have occurred since Ekimian that would allow this panel

to find a sufficiently meaningful standard, and allow us to review sua sponte

reopening.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     06-71161